Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is the invention of Group I, claims 24-42 drawn to a package. Applicant made the election without traverse in the reply filed on 9/30/21. Claims 43-47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Another action on the merits of claims 24-42 follows.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Subject matter in the claims that was not described in the specification so as to reasonably convey possession of the claimed invention by the applicant is (with emphasis on the text in bold):
i        wherein the barrier permits….gamma electron beam sterilization (first of all, the applicant does not cite the specification support for the new claim limitation in contravention of the rules, and the examiner cannot find a teaching in the specification regarding exactly how the barrier permits the claimed gamma electron beam sterilization (or even that the barrier permits the claimed gamma electron beam sterilization). As background, specification [0058] lines 1-5 teaches that the barrier can be a breathable material that is suitably permeable to permit sterilizing gases such as steam, ethylene oxide etc., to pass through. This description, and the corresponding claimed “the barrier permits ethylene oxide sterilization,” raises no issues under 35 USC 112, since with reference to the subject application Figs 1 and 2, for example, one of ordinary skill in the art would understand how sterilizing gases could flow through openings or vents 18 and the expressly described breathable material of barrier 20 (such as TYVEK) to reach medical device 30 to sterilize the same, prior to sealing of second seal 24 as described elsewhere in the subject application specification. 
However, [0058] lines 5-6 describes that the barrier may be transparent to allow for irradiative sterilization. This teaching, by itself, as it appears in [0058], is not described in the full, clear, concise and exact terms required by the Statute, and therefore, it is not fully understood for the reasons following. The description of transparency of the barrier suggests that the described irradiative sterilization requires a more direct exposure (through the barrier) of the medical device 30 to the irradiation (as opposed to sterilization by a gas that can be said to be less direct, since gas can migrate, such as from the left end of the package to the right end in the application Figs 1 and 2, for example). However, if one looks at Fig 2 the medical device 30 is not in the path of any irradiation that would pass through the transparent barrier. This is even more apparent when one looks at Figs 1A and 1B. Given the way the package is constructed, it would appear that any irradiation through the openings or vents 18 and the underlying barrier 20 would simply impact planar section or portion 32 and would not impact medical device 30. Therefore, a more detailed explanation should have been made for the feature of the irradiative sterilization that is only briefly described in lines 5-6 of [0058]. On the other hand, the claims do not mention irradiative sterilization, and assuming this means that the claims do not encompass such sterilization, the noted specification deficiency does not appear to raise any issues under 35 USC 112.
 	However, although the claims do not mention irradiative sterilization, and although as also pointed out above, applicant does not cite the specification support for the claim addition in question herein, the claimed “the barrier permits….gamma electron beam sterilization” may in fact be supported by the noted description of “The barrier may additionally be transparent to allow for irradiative sterilization” in specification [0058] lines 5-6 as discussed above. If that is the case, then for the reasons also set forth above, the feature was not described in the specification in such a way as to show possession of the claimed invention by the applicant. On the other hand, if [0058] lines 5-6 is not the relevant supporting specification teaching for the claim limitation in question, there does not appear to be a specification description of the claim feature at all or one in the requisite detail. 
Additionally, the claimed gamma electron beam sterilization itself was also not described in the full, clear, concise and exact terms required by the Statute, and therefore, was not described in the specification in such a way as to show possession of the claimed invention by the applicant. Initially, gamma electron beam sterilization is mentioned in [0019], for example, without any further explanation, which is acceptable for a Summary (which [0019] is), but not for a description of the claimed invention in the requisite detail. In any event, however, [0052] describes “chemical sterilization…..and/or radiation (including gamma ray and electron beam) sterilization…”. Moreover, the examiner notes that the last sentence of [0058] mentions the possibility of “gamma irradiation” using OVANTEX. At least these latter descriptions in [0052] and [0058] suggest that gamma ray sterilization and electron beam sterilization are two different forms of sterilization, and therefore, call into question exactly what the claimed “gamma electron beam sterilization” (that is also mentioned in in at least [0019]) refers to. For this reason also, the claim feature “wherein the barrier permits….gamma electron beam sterilization” was not described in the specification in such a way as to convey possession of the claimed invention by the applicant.);  

ii        wherein the barrier permits….low temperature oxidative sterilization (again the applicant does not cite the specification support for the new claim limitation as required by the relevant rules. However, “Low temperature oxidative sterilization” is mentioned briefly in the specification Summary at [0019] as a sterilizing step after the first sealing step. While this description may be appropriate for a Summary, it is not made in the detail necessary to satisfy the requirements of the first paragraph of 35 USC 112. Thus, it is not apparent from reading [0019] in conjunction with the application drawings exactly how the barrier can be said to permit low temperature oxidative sterilization as now claimed. The description of the claim feature is clearly not in the full, clear, concise and exact terms required by the Statute. The specification description of the claim feature is not made in such a way that it conveys possession of the claimed invention by the applicant.);

iii        “the microbial resistant barrier is formed of an adhesive coating” (again, applicant cites no support in the specification for the addition to the claims, this time to claim 37. Nor can the examiner find it. However, the Detailed Description of the barrier appears in specification [0057] [0058] and [0059], and the closest relevant description appears to be that the barrier has an adhesive coating applied thereon. See, for example, [0058] 3 lines from the bottom. In another example see [0059] lines 2-4 describing that “In one embodiment, the barrier seal is formed of an adhesive coating applied to the barrier material and/or the planar member to which the barrier material is attached”. If applicant confirms in response to this Office action that the claim limitation in question is supported by the parts of the specification cited by the examiner above, and further that the teaching is nothing more than providing an adhesive coating on the barrier material, the rejection will be withdrawn. If on the other hand, the claim limitation requires that the barrier material itself be an adhesive coating, as the claim limitation suggests, then the rejection will not be withdrawn unless the applicant cites specification description of the feature that is in the requisite detail.). For reference, see the meaning of prior claim 37’s requirement that peripheral seal member and the sealable member are formed of an adhesive coating and note how different this is from what the examiner cited portions of the specification that describe the barrier.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the claim features discussed above that were not properly described in the specification cannot be adequately interpreted by the examiner (given the inadequate description thereof in the application specification).
Claim 24 is further indefinite because the claim limitation “the peripheral seal” added to subpart (g) thereof lacks proper antecedent basis. In the rejection below the phrase the peripheral seal is interpreted as “the peripheral seal member”. Appropriate corrections to the claims are required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov. The rejection is substantially the same as before. The claims read on each of the embodiments in Ivanov, although the citations to Ivanov below are made with respect to the embodiment of Figs 11-12A (because that embodiment most closely resembles the instant application Figs 1-2) and to the embodiment of Figs 1-7 (since that embodiment appears to be described in Ivanov in more detail than the others). 
Thus, referring to independent claim 24 and to Figs 11-12A and Figs 1-7 in Ivanov, the reference has most of the features of the claims as follows:
Claim 24 subparts (a) and (b)
The claimed first member can be the upper planar member 350, the claimed second member can be the lower planar member 360 and the claimed cavity in the second member can be cavity 370. See Ivanov at column 10 lines 26-43. Additionally, the cavity can hold some medical device or delivery system as functionally claimed (in fact Ivanov even expressly discloses the claimed function although such express disclosure is not required for the rejection).
Claim 24 subparts (c) 
The claimed peripheral seal member can be peripheral seal 310.
Claim 24 subpart (d)
The claimed at least one opening can be vent opening 380.
Claim 24 subpart (e) 
The claimed microbial-resistant barrier can be barrier membrane 390. The barrier of Ivanov permits ethylene oxide sterilization. See Ivanov at column 11 line 45. 
Claim 24 subpart (f)
The claimed barrier seal is described in column 9 first paragraph. See column 9 line 2 and lines 5-6. 
Claim 24 subpart (g)
The claimed sealable member (see also specification [0061]) can be seal 340 or the coatings or other means that form seal 340. As should be evident from Fig 12A sealable member 340 is in contact with opposite sides of the peripheral seal member 310, as this portion of the claim is interpreted to require. Refer again to the indefiniteness rejection. 
The claimed sealable member can also be interior seals 40 together in the Figs 1-7 embodiment in Ivanov, or the coatings or other means that form seal 40. Exactly as in the instant application disclosure, and in Figs 11-12A, this sealable member seals the cavity from the ambient after sterilization through the opening and the microbial-resistant barrier covering the opening.
Additionally, the peripheral seal member and the sealable member are formed of a pressure sealable adhesive or adhesive coating as claimed, as pointed out above. By way of further explanation, the description of the first embodiment of Ivanov in column 8 lines 21-22 discusses a heat sealable coating 67 coated on an inner side 66 of planar member 60 in Fig 2. Likewise opposing planar member 50 in Fig 2 is described in column 8 of Ivanov as also having a heat sealable coating 57 coated on an inner side 56 thereof. These coatings form a peripheral seal member as claimed (20 alone, or 20 and 30 in Fig 5 that may extend parallel to the sides of the planar members 50, 60 as described in Ivanov column 9 lines 14-18, or may be contoured to follow the shapes of cavities 70). These coatings also form a sealable member as claimed (interior seals 40 in Fig 5). 

On the other hand, the claims now recite that the barrier seal is positioned around a perimeter of the at least one opening. This does not appear to be expressly described in Ivanov for any of the embodiments therein (and in addition, no barrier seal is specifically described in Ivanov for the Figs 11-12A embodiment). On the other hand, it would have been obvious to position the barrier seal in at least the Figs 1-7 embodiment around a perimeter of the at least one opening for the purpose of insuring that sterilization gas passed through the barrier on its way to sterilize the packaged product (and not through a gap or space between the barrier an the planar member to which the barrier is attached). With regard to the Figs 11-12A Ivanov embodiment, it would have been obvious to provide it with a barrier seal as claimed in order to prevent the barrier 390 from being displaced away from the opening 380, and it would have been obvious to position the barrier seal around a perimeter of the opening 390 for the purpose of ensuring that sterilization gas passed through the barrier on its way to sterilize the packaged product (and not through a gap or space between the barrier and the planar member to which the barrier is attached).

Also as before, Ivanov may not disclose the features of some of the dependent claims. However, it would have been obvious in view of the disclosure in Ivanov to construct the Ivanov packages in the manner claimed in order to provide a more suitable packaging for particular content, in order to provide a more economical construction or as a matter of obvious choice of design.

Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive. Applicant makes two arguments.
Thus, applicant first argues that Ivanov fails to disclose or suggest any component corresponding to a barrier seal to be positioned around a perimeter of the at least one opening. The examiner disagrees that Ivanov does not disclose or suggest a component corresponding to a barrier seal. Such a component can clearly be the seal between the barrier (gas permeable microbial membrane 90) in the Figs 1-7 embodiment and the planar first member to which the barrier is attached as specifically described in the rejection above. As a reminder column 8 bottom describes that membrane 90 is mounted to heat sealable coating 67 on the inner side 66 of planar member 90 and column 9 top further teaches that the membrane 90 will be heat fused to the heat sealable coating. The examiner does agree that Ivanov does not expressly describe positioning the seal around a perimeter of the at least one opening. However, as set forth in the rejection, one of ordinary skill in the art would have found it obvious to position the seal around a perimeter of the at least one opening, to make sure that sterilizing gas passed through the seal. 
Regarding the Figs 11-12A embodiment, Ivanov may not disclose  a component corresponding to a barrier seal to be positioned around a perimeter of the at least one opening as argued by applicant. However, the examiner disagrees that Ivanov does not suggest such a feature. The suggestion is in the description of sealing (heat fusing using the heat sealable coating 67) the barrier to the planar member at the at least one opening as described for at least the Figs 1-7 embodiment. So clearly, do the same in Figs 11-12A to prevent the barrier from being displaced from the opening.
In the second argument, applicant also argues that Ivanov does not disclose or suggest a package configuration in which “a pressure-sealable peripheral seal is provided in combination with a separate and distinct pressure-sealable member which is in contact with opposing sides of the peripheral seal”. The examiner disagrees for several reasons. First of all, the argument is not commensurate with the scope of the claims, none of which (least of all independent claim 24) requires any separate and distinct pressure sealable member as the applicant is arguing. The specific claim limitations applicant has added to the end of claim 24 require that the peripheral seal and sealable member be formed of a pressure sealable adhesive or adhesive coating. Ivanov clearly meets the adhesive coating alternative, as also expressly pointed out in the rejection. 
Second, and once more, there is a distinction between what Ivanov discloses or does not disclose, and what Ivanov suggests or does not suggest to one of ordinary skill in the art. So yes, applicant may be correct in that Ivanov may not disclose a separate and distinct pressure sealable member, although as discussed above Ivanov is not applied to meet this feature since it is not claimed. On the other hand, it is quite possible given the knowledge in the art that Ivanov may suggest such a feature. For example, a separate and distinct pressure sealable member appears to be conventional (certainly no part of the application disclosure or any of applicant’s arguments to date, suggests that this is the invention of the applicant), and Ivanov would suggest to one of ordinary skill in the art that that other conventional means could be used to seal the package parts together. For example, see the express teaching at the top of column 9 that other conventional sealing or bonding means could be used to mount the membrane to one of the planar members, in spite of the express disclosure in Ivanov that the membrane was heat fused using the heat sealable coatings provided on the interior of the planar members. Furthermore, Ivanov specifically mentions that these means could be ultrasonic, glues, sealants and the like, again, in spite of the express disclosure in Ivanov that the membrane was heat fused using the heat sealable coatings provided on the interior of the planar members. So clearly, one of ordinary skill in the art reviewing Ivanov would not say to himself or herself that just because the well-known heat sealing coatings are disclosed for sealing the packaged parts to each other in Ivanov, there is no suggestion to use other known means of sealing the package parts together. It is axiomatic that one of ordinary skill in the relevant art has skill rather than a lack thereof. However, the examiner has not evaluated whether Ivanov meets the feature argued by applicant because as indicated above, it is not claimed, and Ivanov meets what is claimed as set forth in the rejection itself. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736